Case 2:17-cv-01731-TSZ Document 175-5 Filed 07/29/19 Page 1 of 4




               EXHIBIT 5
Case 2:17-cv-01731-TSZ Document 175-5 Filed 07/29/19 Page 2 of 4




                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE


  STRIKE 3 HOLDINGS. LLC, a           )
  Delaware corporation,               )
                                      )
             Plaintiff,               )
                                      )
     vs.                              ) CASE: 2:17-cv-01731-TSZ
                                      )
  JOHN DOE, subscriber                )
  assigned    IP address              )
  73.225.38.130,                      )
                                      )
             Defendants.              )
  _____________________________)




             VIDEOTAPED DEPOSITION OF GREG LANSKY 30(b)(6),
  taken on behalf of the Defendant, at Cotman IP Law
  Group, PLC, One Colorado, 35 Hugus Alley, Suite 210,
  Pasadena, California 91103, commencing at 3:27 p.m. and
  being terminated at 4:38 p.m., on Thursday, April 11,
  2019, reported by JEANNETTE CORREIA, CSR No. 10994, a
  Certified Shorthand Reporter in and for the State of
  California.




                                                                   2
                Case 2:17-cv-01731-TSZ Document 175-5 Filed 07/29/19 Page 3 of 4
                STRIKE 3 HOLDINGS v. JOHN DOE   GREG LANSKY 30 (b)(6)              APRIL 11, 2019



03:37:07

           2                   Q   Is it quantif- -- has it been quantified?
           3      For example, do these other sites have less subscribers
           4      than you do or more subscribers?
03:37:19   5                   A   I don't know how many subscribers these
           6      sites have.       I have no way -- no ways of knowing the
           7      amount of subscriber another site has.
           8                   Q   And you -- you haven't talked to the owners
           9      and operators of these other sites?
03:37:31   10                  A   No.




03:37:56




03:38:15




03:38:30


                                                                                            14

                BARRETT REPORTING, INC.            (888) 740-1100       www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-5 Filed 07/29/19 Page 4 of 4
     STRIKE 3 HOLDINGS v. JOHN DOE   GREG LANSKY 30 (b)(6)              APRIL 11, 2019



1
2                              REPORTER'S CERTIFICATE
3
4                    I, JEANNETTE CORREIA, CSR No. 10994, Certified
5      Shorthand Reporter, certify:
6                    That the foregoing proceedings were taken
7      before me at the time and place therein set forth, at
8      which time the witness was put under oath by me;
9                    That the testimony of the witness, the
10     questions propounded, and all objections and statements
11     made at the time of the examination were recorded
12     stenographically by me and were thereafter transcribed;
13                   That the foregoing is a true and correct
14     Transcript of my shorthand notes so taken.
15                   I further certify that I am not a relative or
16     employee of any attorney of the parties, nor financially
17     interested in the action.
18                   I declare under penalty of perjury under the
19     laws of California that the foregoing is true and
20     correct.
21
22                   Dated this Seventh day of May 2019.
23
24                                             ________________________
25                                             JEANNETTE CORREIA
                                               C.S.R. No. 10994

                                                                                 69

     BARRETT REPORTING, INC.            (888) 740-1100       www.barrettreporting.com
